DETAILED ACTION
Allowable Subject Matter
Claims 14-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record clearly discloses gun disabling mock ammunition cartridges with explosive mixtures (Maguire; US 6,971,314:Col. 6 lines 1-15 & lines 46-55).  The prior art also teaches that explosive mixtures comprise thermite (Song; US 5,698,812: Abstract).  The prior art of record fails to disclose or render obvious the combination including: A gun disabling mock ammunition cartridge (which is understood as a cartridge which does not fire a round) defined by a casing with an interior that has a first quantity first thermite powder and a second quantity contained in the interior, the second quantity consisting of an ignition mixture for the first quantity, the ignition mixture comprising a second thermite powder that is finer than the first thermite powder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641